By the Court,

Sutherland, J.
The principal question presented is whether a party conducting a suit or defence in the courts of this state inperson, not being an attorney of the court, is entitled to recover costs. The fee-bill seems to make provision only for the services enumerated therein when rendered by the officers of the court, 2 R. S. 622. The fees are given to the officers by name, and not to parties prosecuting or defending suits; and I am therefore of opinion that a party not an attorney, conducting a suit or defence in person, is not entitled to costs. But I concur with the first judge of the New-York common pleas, that in this case there was an appearance by attorney. A notice of retainer was not necessary; all that it was incumbent upon the defendant to do was to serve the order, and the judge knowing the fact that the services were rendered by an attorney, an officer of his court, correctly awarded the costs to be paid by the relators.
Motion denied.